Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 31, 2020

The Court of Appeals hereby passes the following order:

A20A1443. ANTHONY BRENT MOORE v. THE STATE.

      Anthony Brent Moore was convicted of statutory rape in 2017. He
subsequently filed a motion to clarify his sentence, arguing that he should have
received credit for time served. On November 25, 2019, the trial court entered an
order denying Moore’s motion, and Moore filed a notice of appeal on December 30,
2019. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Davis v.
State, 330 Ga. App. 711, 711 (769 SE2d 133) (2015). Here, Moore’s notice of appeal
was filed 35 days after entry of the trial court’s order.
      Although Moore urges us to extend the statutory deadline by applying the
mailbox rule, that rule does not apply here. The mailbox rule “applies only to habeas
petitions, . . . not to direct appeals, and does not exempt a pro se prisoner from
complying with the statutory requirements to file a timely notice of appeal in any
non-habeas criminal or civil filing.” McCroskey v. State, 291 Ga. App. 15, 16 (2) (660
SE2d 735) (2008) (citation and punctuation omitted).
      Because Moore’s notice of appeal was untimely, we lack jurisdiction over this
appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/31/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.